Exhibit 10.10

EXECUTION VERSION

JOINDER AND SUPPLEMENT NO. 7

to

INTERCREDITOR AGREEMENT

Reference is made to that certain Intercreditor Agreement, dated as of August 1,
2006 (as supplemented prior to, and on the date hereof through the execution and
delivery of this Agreement and as the same may be further amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Intercreditor Agreement”), among Credit Suisse AG, Cayman Islands
Branch (formerly, Credit Suisse, Cayman Islands Branch), as the former
intercreditor agent (the “Former Intercreditor Agent”), Wilmington Trust
Company, as Trustee (in such capacity, the “Former Trustee”), Verso Paper
Finance Holdings LLC (“Holdings”), Verso Paper Holdings LLC (the “Company”), and
the Subsidiaries of the Company party thereto, as supplemented by (i) that
certain Supplement No. 1 to Intercreditor Agreement, dated as of May 29, 2009,
among Verso Paper Five Corp., Verso Fiber Farm LLC and Verso Maine Energy LLC,
the Former Intercreditor Agent and the Former Trustee; (ii) that certain
Supplement No. 2 to Intercreditor Agreement, dated as of January 10, 2011, among
Verso Quinnesec REP Holding Inc., the Former Intercreditor Agent and the Former
Trustee; (iii) that certain Joinder and Supplement No. 3 to Intercreditor
Agreement, dated as of January 26, 2011 by and among, (A) Wilmington Trust
Company, as trustee (the “Former Second-Priority Designated Agent”) pursuant to
that certain Indenture dated as of January 26, 2011, among the Company, Verso
Paper Inc. (together with the Company, the “Issuers”), the guarantors party
thereto and the Former Second-Priority Designated Agent, (B) Holdings, (C) the
Issuers, (D) the Former Intercreditor Agent, (E) the Subsidiaries of the Company
party thereto and (F) the Former Trustee; (iv) that certain Joinder and
Supplement No. 4 to Intercreditor Agreement, dated as of May 4, 2012 by and
among (A) Citibank, N.A., as Intercreditor Agent (the “Intercreditor Agent”) and
as administrative agent (the “ABL Agent”) pursuant to that certain Credit
Agreement dated as of May 4, 2012 (the “ABL Credit Agreement”) among the
Company, Holdings, the lenders party thereto, the Subsidiaries of Holdings party
thereto and the ABL Agent, (B) Credit Suisse AG, Cayman Islands Branch, as
administrative agent (the “Cash Flow Agent”) pursuant to that certain Credit
Agreement dated as of May 4, 2012 (the “Cash Flow Credit Agreement”) among the
Company, Holdings, the lenders party thereto, the Subsidiaries of Holdings party
thereto and the Cash Flow Agent, (C) Wilmington Trust, National Association, as
trustee (the “11.75% Notes Agent”) pursuant to that certain Indenture dated as
of March 21, 2012 among the Issuers, the guarantors party thereto and the 11.75%
Notes Agent, (D) the Former Intercreditor Agent, (E) the Former Second-Priority
Designated Agent, (F) Holdings, (G) the Company and (H) each Subsidiary of
Holdings party thereto; (v) that certain Joinder and Supplement No. 5 to
Intercreditor Agreement, dated as of May 11, 2012 by and among (A) Wilmington
Trust, National Association, as trustee (the “New Senior-Priority Agent”)
pursuant to that certain Indenture dated as of May 11, 2012 with respect to the
issuance of the Company’s 11.75% Secured Notes due 2019, (B) the Intercreditor
Agent, (C) the Former Second-Priority Designated Agent, (D) Holdings, (E) the
Company and (F) each Subsidiary of the Company party thereto; and (vi) that
certain Joinder and



--------------------------------------------------------------------------------

Supplement No. 6 to the Intercreditor Agreement, dated as of August 1, 2014, by
and among (A) Wilmington Trust, National Association, as trustee (the “New
Second Lien Notes Trustee”) pursuant to that certain Indenture dated as of
August 1, 2014 with respect to the issuance of the Company’s Second Priority
Adjustable Senior Secured Notes, (B) the Intercreditor Agent, (C) Holdings,
(D) the Issuers, and (E) each Subsidiary party thereto. Capitalized terms used
but not defined herein shall have the meanings assigned in the Intercreditor
Agreement.

This Joinder and Supplement No. 7 to the Intercreditor Agreement (this
“Agreement”), dated as of January 7, 2015 (the “Effective Date”), by and among
(i) Wilmington Trust, National Association, as trustee (the “New Trustee”)
pursuant to that certain Indenture dated as of the date hereof (the “New
Indenture”) among the Company, Verso Paper Inc. (together with the Company, the
“Issuers”), the guarantors party thereto and the New Trustee, (ii) Holdings,
(iii) the Intercreditor Agent, (iv) the New Second Lien Notes Trustee, (v) the
Issuers, (vi) each Subsidiary of the Issuers listed on Schedule I hereto and
(vii) NewPage Holdings LLC, a Delaware limited liability company (the “New
Subsidiary”), has been entered into to (A) record the accession of the New
Subsidiary as a party to the Intercreditor Agreement, (B) record the accession
of the New Trustee as an additional Senior-Priority Agent in respect of Future
First-Lien Indebtedness under the Intercreditor Agreement on behalf of the
holders of the new 11.75% Senior Secured Notes due 2019 (the “New Notes”) issued
under the New Indenture, (C) with respect to the Liens securing certain
Obligations as set forth below, to confirm and evidence that such Liens shall,
for purposes of the Intercreditor Agreement, be equal and ratable for purposes
hereof and sharing pro rata in any proceeds of the Collateral or amounts
recovered in connection therewith with all Liens on the Common Collateral
securing any other Senior Lender Claims, (D) to add NewPage Holdings Inc.
(“NewPage Holdings”), as a Subsidiary, and (E) for certain related purposes.

The parties to this Agreement hereby agree as follows:

 

(i) Designation of NewPage Holdings as a Subsidiary

In accordance with Section 8.22 of the Intercreditor Agreement, the New
Subsidiary by its signature below becomes a party under the Intercreditor
Agreement with the same force and effect as if originally named therein as a
Subsidiary, and the New Subsidiary hereby agrees to all the terms and provisions
of the Intercreditor Agreement applicable to it as a Subsidiary thereunder.

 

(ii) Joinder of the New Notes

A. The New Trustee, as agent for the New Indenture secured parties, shall
become, with immediate effect, a party to and agrees to be bound by the terms of
the Intercreditor Agreement as a Senior-Priority Agent, as if it had originally
been party to the Intercreditor Agreement as a Senior-Priority Agent.

B. The New Indenture, the New Notes, the Security Documents (as defined in the
New Indenture), and any related document or instrument executed and

 

2



--------------------------------------------------------------------------------

delivered pursuant to any of the foregoing shall constitute Senior Lender
Documents, and the Security Documents (as defined in the New Indenture) are
designated as and shall constitute Senior Collateral Documents. The Collateral
Agreement dated as of the date hereof among the Issuers, each Subsidiary of the
Issuers identified therein, and the New Trustee, as collateral agent, is
designated as and shall constitute a Senior Collateral Document.

C. The Liens securing the Obligations under the New Notes, the New Indenture and
any other document or agreement entered into pursuant thereto granted pursuant
to the Security Documents constitute Liens securing Senior Lender Claims. The
New Trustee and the holders of the New Notes shall be Senior Lenders for all
purposes thereunder. The Obligations under each of the New Notes, the New
Indenture and any other document or agreement entered into pursuant thereto
constitute Future First-Lien Indebtedness or First-Lien Indebtedness, as
applicable, and Senior Lender Claims, ranking in all cases pari passu in time
and effect with the other Senior Lender Claims for purposes of the Intercreditor
Agreement (subject to, with respect to each class of Senior Lender Claims, to
the applicable provisions of the relevant Senior Lender Documents).

D. The Liens on the Common Collateral securing such Senior Lender Claims shall,
for purposes of the Intercreditor Agreement (subject to, with respect to each
class of Senior Lender Claims, to the applicable provisions of the relevant
Senior Lender Documents) have equal and ratable priority in all respects to all
Liens on the Common Collateral securing any other Senior Lender Claims on the
terms set forth in the Intercreditor Agreement and shall be senior to all Liens
on the Common Collateral securing any Second-Priority Claims on the terms set
forth in the Intercreditor Agreement.

E. The New Senior-Priority Agent, on behalf of the New Lenders, hereby
designates the Intercreditor Agent (as defined under the Senior Lien
Intercreditor Agreement, dated as of May 4, 2012, by and among others, Credit
Suisse AG, Cayman Islands Branch, Citibank, N.A., Wilmington Trust, National
Association, Holdings and the Company), as “Intercreditor Agent” under the
Intercreditor Agreement until such time as another such designated agent is
appointed pursuant to the terms thereof, and the parties hereto therefore accept
and agree to such designation. For the avoidance of doubt, the provisions of
Article 7 of the New Indenture applicable to the New Trustee thereunder shall
also apply to the New Trustee acting under or in connection with the
Intercreditor Agreement.

F. So long as the Discharge of Senior Lender Claims has not occurred, the Common
Collateral or proceeds (and any proceeds of any title insurance policies with
respect to any Common Collateral) thereof received in connection with the sale
or other disposition of, or collection on, the Common Collateral upon the
exercise of remedies shall be applied by the Intercreditor Agent ratably to the
Senior Lender Claims and, with respect to each class of Senior Lender Claims, in
such order as is specified in the relevant Senior Lender Documents until the
Discharge of Senior Lender Claims has occurred. Upon the Discharge of Senior
Lender Claims, the Intercreditor Agent shall deliver promptly to the
Second-Priority Designated Agent any Common Collateral or

 

3



--------------------------------------------------------------------------------

proceeds thereof (and any proceeds of any title insurance policies in favor of
any Second-Priority Agent with respect to any Common Collateral) held by it in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct, to be applied by the
Second-Priority Designated Agent ratably to the Second-Priority Claims and, pro
rata with respect to each class of Second-Priority Claims, in such order as
specified in the relevant Second-Priority Documents.

G. The New Trustee confirms that its address for notices pursuant to the
Intercreditor Agreement is as follows:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn: Corporate Capital Markets – Verso Paper Administrator

Copy to Facsimile: 612-217-5651

H. Each party to this Agreement (other than the New Trustee) confirms the
acceptance of the New Trustee as a Senior-Priority Agent, and New Subsidiary as
Subsidiary for purposes of the Intercreditor Agreement.

 

(iii) Governing Law

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York.

 

(iv) Miscellaneous

This Agreement may be executed in counterparts, each of which shall constitute
an original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

NEWPAGE HOLDINGS INC., as New Subsidiary

 

By:   /s/ Robert P. Mundy Name:   Robert P. Mundy Title:   Senior Vice President
and Chief   Financial Officer

 

[Signature Page to Joinder to Intercreditor Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as a Senior-Priority Agent for holders of

the New Notes

 

By:   /s/ Jane Schweiger Name:   Jane Schweiger Title:   Vice President

 

[Signature Page to Joinder to Intercreditor Agreement]



--------------------------------------------------------------------------------

Notice of this Agreement is hereby acknowledged and received by:

 

CITIBANK, N.A., as Intercreditor Agent

 

By:   /s/ Brian Mackay Name:   Brian Mackay Title:   Vice President

 

By:   /s/ Brian Mackay Name:   Brian Mackay Title:   Vice President

 

[Signature Page to Joinder to Intercreditor Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second-Priority Designated Agent

 

By:   /s/ Jane Schweiger Name:   Jane Schweiger Title:   Vice President

 

[Signature Page to Joinder to Intercreditor Agreement]



--------------------------------------------------------------------------------

VERSO PAPER FINANCE HOLDINGS LLC VERSO PAPER HOLDINGS LLC VERSO PAPER INC. VERSO
PAPER LLC VERSO ANDROSCOGGIN LLC VERSO BUCKSPORT LLC VERSO FIBER FARM LLC VERSO
MAINE ENERGY LLC VERSO QUINNESEC LLC VERSO SARTELL LLC VERSO QUINNESEC REP
HOLDING INC. NEXTIER SOLUTIONS CORPORATION

 

By:   /s/ Robert P. Mundy Name:   Robert P. Mundy Title:  

Senior Vice President and

Chief Financial Officer

 

[Signature Page to Joinder to Intercreditor Agreement]



--------------------------------------------------------------------------------

Schedule I

Verso Paper Inc., a Delaware corporation

Verso Paper LLC, a Delaware limited liability company

Verso Androscoggin LLC, a Delaware limited liability company

Verso Bucksport LLC, a Delaware limited liability company

Verso Fiber Farm LLC, a Delaware limited liability company

Verso Maine Energy LLC, a Delaware limited liability company

Verso Quinnesec LLC, a Delaware limited liability company

Verso Sartell LLC, a Delaware limited liability company

Verso Quinnesec REP Holding Inc., a Delaware corporation

nexTier Solutions Corporation, a California corporation

NewPage Holdings Inc., a Delaware corporation